Citation Nr: 1538603	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins for the period prior to May 5, 2009, and for the period beginning July 1, 2009.

2.  Entitlement to an extraschedular rating for right lower extremity varicose veins for the period beginning July 1, 2009.

3.  Entitlement to an initial rating higher than 30 percent for depression.

4.  Entitlement to an effective date prior to October 9, 2012, for the grant of service connection for depression. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

With respect to the Veteran's claim of entitlement to a rating in excess of 40 percent for right lower extremity varicose veins, the Board notes that the Veteran originally appealed the initial 20 percent rating assigned for that disability by a May 2006 rating decision.  However, in April 2007 the Veteran withdrew his appeal as to the initial rating aspect of it and limited his claim to a 40 percent "stepped increased rating."  This claim was then adjudicated and the Veteran perfected an appeal of it in July 2008.  In November 2008 the Veteran withdrew his appeal of entitlement to an increased rating for right leg varicose veins.  As noted in the October 2014 remand, this withdrawal was made before the appeal was transferred to the Board, it was effective on the date that it was received.  38 C.F.R. § 20.204 (2015).  As such, the claim on appeal does not originate from any of the adjudicatory actions taken with respect to the rating assigned for the Veteran's right leg varicose veins prior to November 2008.  Nevertheless, the Board is not prevented, under the rules governing effective dates of increased rating claims, 38 C.F.R. § 3.400(o) (2015), from considering evidence from up to a year prior to the Veteran's November 5, 2008 claim for a total disability rating based on individual unemployability.

For the period of May 5, 2009 through June 30, 2009, the Veteran is in receipt of a temporary total rating based on the need for convalescence; that period of time is therefore not considered in this decision.  38 C.F.R. § 4.30 (2015).

As to the Veteran's notice of disagreement concerning the initial rating and the effective date assigned related to the grant of service connection for depression, the Board recognizes that the Regional Office has identified this new appeal in Veterans Appeals Control and Locator System (VACOLS), and has assigned it in its work queue.  The Board is required, however, in situations where the Veteran has submitted a notice of disagreement (NOD) and the RO has yet to issue a statement of the case (SOC), to remand the appeal.  Manlincon v. West, 12 Vet. App. 238, 240 (1999); 38 C.F.R. § 19.9(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for right lower extremity varicose veins for the period beginning July 1, 2009, entitlement to an initial rating higher than 30 percent for depression; entitlement to an effective date prior to October 9, 2012, for the grant of service connection for depression; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Beginning January 16, 2008, and prior to May 5, 2009, his varicose vein disability of the right lower extremity produced massive and board-like edema, and consistent pain.

2.  Beginning July 1, 2009, the Veteran's varicose vein disability has produced symptoms of persistent edema, subcutaneous induration, stasis pigmentation, pain, and recurrent ulceration; the disability has not produced board-like edema.


CONCLUSIONS OF LAW

1.  For the period of January 16, 2008 to May 5, 2009, the criteria for 100 percent rating for right lower extremity varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.400, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).

2.  For the period beginning July 1, 2009, the criteria for a rating in excess of 
60 percent for right lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A January 2009 letter informed the Veteran that to substantiate the claim VA needed evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and notified him of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277 (2009).  

VA has procured the relevant VA and private treatment records, and provided multiple examinations during the period on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The results of a November 2014 examination, as requested by the October 2014 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of any outstanding evidence relevant to the Veteran's claim; all necessary development has been accomplished, and no further assistance is required.  38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that the October 2012 videoconference hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated actual knowledge of those elements.  As such, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In determining the appropriate rating where there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the Secretary shall give the benefit of the doubt - i.e., the higher rating - to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's varicose vein disability of the right lower extremity is rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under this code, varicose veins productive of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated as 40 percent disabling.  For a higher, 60 percent rating, the evidence must demonstrate (1) persistent edema or subcutaneous induration, (2) stasis pigmentation or eczema, and (3) persistent ulceration.  Finally, for a 100 percent rating, Diagnostic Code 7120 requires massive board-like edema with constant pain at rest.  

The Period Prior to May 5, 2009

Construing the evidence in a light most favorable to the Veteran, the Board finds that prior to the Veteran's May 2009 surgery, he suffered from massive, board-like edema, and consistent (if not constant) pain in the right lower extremity.  According to the January 16, 2008 VA examination report, the Veteran had been undergoing injections in his leg done in 2007 in an attempt to sclerose his veins.  The Veteran wore compression hose on his right leg to limit the swelling.  Symptoms at the time of the examination included persistent edema, persistent skin discoloration, and pain, which was partially controlled only by sitting and elevating his leg.  The Veteran reported that pain was not constant, but that he experienced aching, throbbing, and a heavy feeling in his right lower extremity after prolonged use.  There had not been ulceration in years.  Physical examination demonstrated massive, board-like edema, with stasis pigmentation, but no ulceration.  Notably, the Veteran reported that he had not been working that day, so the leg symptoms were milder than they normally were.  

As noted above, a 100 percent rating under Diagnostic Code 7120 requires massive, board-like edema and constant pain.  The evidence is clear that the Veteran suffered from massive, board-like edema.  The level and constancy of pain is less clear.  The Veteran was still working at the time, but was limited to four or five hours per day; that work effort resulted in pain, throbbing, aching, and burning, all of which was limited, but not eliminated, by elevation and the use of compression hose.  

While that evidence does not necessarily demonstrate "constant pain" as described in the criteria for a 100 percent rating, the pain was consistent and severe.  The Veteran had difficulty eliminating the pain, throbbing, aching, and other symptoms caused by his varicose veins, and while he may experience some relief, there is no evidence that the pain ever was fully eliminated.  As such, the Board finds that the evidence most nearly approximates the criteria for the 100 percent rating.  38 C.F.R. § 4.7.  Importantly, a lower, 60 percent rating for his varicose veins during this period would not address the massive, board-like edema symptomatology.  

In reaching this determination, the Board recognizes that the February and March 2009 examinations showed a lesser level of disability, but finds that the record does not warrant reducing the rating for the short period prior to the date of his May 2009 surgery.  Neither of those examinations demonstrated massive, board-like edema, but they did continue to demonstrate severe symptomatology.  The February 2009 VA examination report noted edema that was only partially relieved by elevation and compression hosiery, persistent skin discoloration, pain, and post-walking symptoms of aching, fatigue, and throbbing.  There was no ulceration.  Per the report, the Veteran's condition had steadily worsened since July 2008, at which time he was diagnosed with superficial phlebitis.  A January 2009 study revealed thrombi in varicosities of a small segment of his right leg, and he had surgery scheduled for later that year.  The examiner stated that the Veteran should be limited to working to four hours per day, without prolonged standing or sitting, and that it was necessary for him to walk frequently but intermittently.  

The March 2009 examination report noted, in its description of the Veteran's symptomatology, edema that was partially relieved by elevation, compression hosiery, and rest; persistent skin discoloration; persistent pain, including during rest; and aching and fatigue after prolonged walking or standing.  There was no ulceration.  

Even where there is some variation in findings on examination reports, applicable regulations provide a goal of rating stabilization.  Under 38 C.F.R. § 3.344, VA "will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation[.]"  Similarly, as provided by 38 C.F.R. § 4.2, VA is "to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Considering the applicable regulations, and in light of the Veteran's May 2009 surgery for his varicose veins, there is not significant enough improvement demonstrated in the February 2009 and March 2009 examination reports to warrant providing a rating less than 100 percent during the last three months before surgery.  The Veteran's varicose vein disability continued to cause significant impairment during the period between the February 2009 examination and the May 2009 surgery.  As such, the Board will apply the 100 percent rating under Diagnostic Code 7120 for the entire period from January 16, 2008, through the date of the Veteran's May 2009 surgery.

The Board notes that the January 16, 2008 examination report is the first point at which it is factually ascertainable that the varicose vein disability reached this level of disability.  While the Board is not suggesting that the disability suddenly worsened on this day, there is no preceding evidence in the record during the period of November 2007 through January 2008 from which the Board can factually determine that his disability had worsened.  See 38 C.F.R. § 3.400(o)(2).

The Period Beginning July 1, 2009

Following the period of convalescence that ended on June 30, 2009, the Board finds that an increased, 60 percent rating is warranted.  As discussed in more detail below, following the Veteran's surgery, he experienced continued persistent edema, subcutaneous induration, stasis pigmentation, and ulceration, that, while not "persistent," was noted to be "recurrent."  

Generally, the Veteran's varicose vein symptomatology improved after the May 2009 surgery.  In fact, before the convalescent period had concluded, per a June 2009 examination report, the Veteran experienced a temporary relief from persistent edema; the edema that was present at that time was completely relieved through elevation, compression hosiery, and rest.  Nevertheless, he continued to experience persistent skin discoloration, as well as constant pain.  Physical examination revealed a post-surgery reduction in symptomatology, with no edema, stasis pigmentation eczema, or ulceration present.  

By August 2009, his symptomatology had begun to return.  At that time, a private examiner recorded neither board-like edema, nor persistent ulceration, but found crusting and stasis pigmentation of the right lower extremity.  The examiner determined that there was intermittent superficial ulceration that healed spontaneously.  The Veteran denied that the ulceration was persistent, stating that while there had been bouts of minor intermittent ulceration, it had resolved with treatment.  The examiner diagnosed the Veteran with severe varicose vein disease with deep venous insufficiency and persistent edema with stasis pigmentation but without a persistent ulceration.  

A November 2012 private examination demonstrated that the venous symptoms had continued at a severe level.  That examiner noted a prominent superficial venous pattern extensively present involving the entire right leg and thigh.  The examiner diagnosed chronic venous insufficiency of the right lower extremity, status post saphenous vein excision, status post multiple stab phlebotomy.  The private examiner opined that the Veteran "meets the criteria of 7120 Varicose Veins with recurrent spontaneous bleeding and superficial ulcerations of the right leg, persistent edema and subcutaneous induration.

According to a November 2014 VA examination report, the Veteran reported that the varicose veins in his right leg ached all the time.  He used an ace wrap daily that helped reduce swelling, but that failed to reduce his pain.  Symptoms included aching and fatigue after prolonged standing and walking.  He was able to slightly relieve his leg pain with elevation.  The Veteran reported persistent stasis pigmentation, persistent edema incompletely relieved by elevation, persistent subcutaneous induration, and constant pain at rest.  The examiner stated that there was no evidence of eczema or ulceration of any sort, and that there was no massive board-like edema.  The examiner opined that the severe right varicose veins prevented any prolonged standing or extensive walking; the disability did not prevent sedentary work, but per the Veteran, he had always only performed physical labor.  

As stated above, the Board finds that a 60 percent rating under Diagnostic Code 7120 is warranted for the period beginning July 1, 2009.  Throughout the period since July 1, 2009, the Veteran's varicose vein disability of the right lower extremity has manifested in edema, subcutaneous induration, and stasis pigmentation.  The evidence demonstrates occasional but recurrent ulceration of the lower extremity.  While recurrent ulceration is not necessarily "persistent" ulceration, the Board notes that the November 2012 examiner specifically considered the rating criteria, and suggested that the recurrent ulceration met the "persistent" criteria.  While that examiner's interpretation is in no way binding on VA, the Board recognizes the examiner's medical expertise, and finds the opinion probative as to the severity of the Veteran's ulceration. 

Considering the overall consistent severity of the disability, the Veteran's pain caused by the edema, subcutaneous induration, and stasis pigmentation, and his recurrent ulceration, the evidence more nearly approximates the higher, 60 percent rating.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120.  The evidence fails, however, to meet the criteria for the higher, 100 percent rating.  There are no instances in the record, other than the January 2008 VA examination report that has been considered for the period prior to May 5, 2009, that have documented massive, board-like edema of the right lower extremity, which is a requirement for the 100 percent rating.  As such, even considering the evidence in a light most favorable to the Veteran, a 100 percent rating is not warranted for the period beginning July 1, 2009.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the period of January 16, 2008 to May 5, 2009, a 100 percent rating is granted on a scheduler basis for right lower extremity varicose veins, subject to the laws and regulations governing the payment of monetary benefits.  

For the period beginning July 1, 2009, a 60 percent rating, and no higher, is granted on a scheduler basis for right lower extremity varicose veins, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

As discussed in the Introduction, the Board is obligated under current law to remand the Veteran's appeal for, inter alia, entitlement to an initial rating higher than 30 percent for depression, for the issuance of a Notice of Disagreement.  Manlincon, 12 Vet. App. at 240; 38 C.F.R. § 19.9(c).  

The issue of entitlement to a TDIU is inextricably intertwined with that issue, in that additional development on the severity of the Veteran's depression is likely to impact the determination as to whether the Veteran is unemployable to his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Similarly, the Board is also unable to consider whether an extraschedular rating may be warranted for the Veteran's varicose vein disability of the right lower extremity for the period beginning July 1, 2009 at this time.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this appeal, the concerns the Federal Circuit raised regarding the combined effects of multiple disabilities are especially present, considering the fact that the Veteran's service-connected depression is caused by his varicose vein disability.  The appropriate disability rating for depression is under appellate consideration separate from this decision, and additional development of that claim, as well as the Veteran's TDIU claim, is likely.  As such, determining the "combined effects" of the Veteran's service-connected disabilities could suggest a "divergent position" concerning the completeness of the record.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (both TDIU and extraschedular consideration "require a complete picture of the appellant's service-connected disabilities and their effect on his employability"). .


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issues of entitlement to an initial rating higher than 30 percent for depression, and entitlement to an effective date prior to October 9, 2012, for the grant of service connection for depression.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on these issues, the AOJ should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

2.  Then, readjudicate the remaining claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


